 Case 3:19-cv-01043-BJD-JBT Document 15 Filed 01/21/20 Page 1 of 3 PageID 64




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

NOVELLA PROFF,

               Plaintiff,                                 Case No. 3:19-cv-1043-J-39JBT
vs.

NAVIENT SOLUTIONS, LLC,

               Defendants
                                                    /

      UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

       Neda Ghomeshi, Esq. of the law firm of HINSHAW & CULBERTSON LLP hereby

moves this Honorable Court to withdraw as counsel of record on behalf of Defendant, Navient

Solutions, LLC (“Defendant”) in the above-captioned cause of action, and in support states as

follows:

       1.      Ms. Ghomeshi is Defendant’s attorney and has entered her appearance and is

counsel in the case.

       2.      Ms. Ghomeshi is leaving the employment of Hinshaw & Culbertson LLP,

effective at the close of business on January 24, 2020.

       3.      Barbara Fernandez, Esq. of the law firm of Hinshaw & Culbertson LLP has

entered her appearance and will continue to serve as counsel for Defendant.

       4.      Pursuant to Local Rule 2.03, counsel for Defendant conferred with counsel for

Plaintiff regarding her withdrawal from the matter. Counsel for Plaintiff does not oppose the

relief sought in this Motion.

       5.      Pursuant to Local Rule 2.03, counsel for Defendant conferred with Defendant

regarding her withdrawal from the case. Defendant does not oppose the relief sought in this

Motion.



                                                                                1024559\305010797.v1
Case 3:19-cv-01043-BJD-JBT Document 15 Filed 01/21/20 Page 2 of 3 PageID 65

                                                            Case No. 3:19-cv-1043-J-39JBT


      6.     The withdrawal of Ms. Ghomeshi as counsel will not cause any need for

continuance or delay to the matter given the procedural posture of the case. Furthermore,

Defendant remains represented by Barbara Fernandez, Esq. of Hinshaw & Culbertson LLP.

      WHEREFORE, Ms. Ghomeshi respectfully requests this Honorable Court enter an order

granting her leave to withdraw her appearance as counsel for Defendant, NAVIENT

SOLUTIONS, LLC.

                                             s/ Neda Ghomeshi
                                             Neda Ghomeshi
                                             Florida Bar No. 123554
                                             nghomeshi@hinshawlaw.com
                                             Barbara Fernandez
                                             Florida Bar No. 0493767
                                             bfernandez@hinshawlaw.com
                                             HINSHAW & CULBERTSON LLP
                                             2525 Ponce de Leon Blvd.
                                             4th Floor
                                             Coral Gables, FL 33134
                                             Telephone: 305-358-7747
                                             Facsimile: 305-577-1063
                                             Attorneys for Defendant




                                            2
                                                                           1024559\305010797.v1
Case 3:19-cv-01043-BJD-JBT Document 15 Filed 01/21/20 Page 3 of 3 PageID 66

                                                               Case No. 3:19-cv-1043-J-39JBT


                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

the following:

Max Story, Esq.
Austin Griffin, Esq.
328 2nd Avenue North
Jacksonville Beach, FL 32250
max@storylawgroup.com
austin@storylawgroup.com



                                               s/ Neda Ghomeshi
                                               Neda Ghomeshi
                                               Florida Bar No. 123554
                                               nghomeshi@hinshawlaw.com
                                               Barbara Fernandez
                                               Florida Bar No. 0493767
                                               bfernandez@hinshawlaw.com
                                               HINSHAW & CULBERTSON LLP
                                               2525 Ponce de Leon Blvd.
                                               4th Floor
                                               Coral Gables, FL 33134
                                               Telephone: 305-358-7747
                                               Facsimile: 305-577-1063
                                               Attorneys for Defendant




                                              3
                                                                               1024559\305010797.v1
